           Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 1 of 44




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA



Timothy Brown, Ronnie Suveg, and
Joseph Bobertz on behalf of themselves
and all others similarly situated,

                       Plaintiffs,             Civil Action No. _______________

               vs.
                                               CLASS ACTION COMPLAINT
United Parcel Service of America, Inc., the
Administrative Committee of the UPS
Retirement Plan, the Administrative
Committee of the UPS Pension Plan, and
John/Jane Does 1-20,

                       Defendants.


      Plaintiffs Timothy Brown, Ronnie Suveg, and Joseph Bobertz, by and through

their attorneys, on behalf of themselves and all others similarly situated, based on

personal knowledge with respect to their own circumstances and based upon

information and belief pursuant to the investigation of their counsel as to all other

allegations, allege the following:

                                     INTRODUCTION

      1.       This is a class action against Defendants, United Parcel Service of

America, Inc. (“UPS”), the Administrative Committee of the UPS Retirement Plan,

                                          1
           Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 2 of 44




the Administrative Committee of the UPS Pension Plan f/k/a the Board of Trustees

(the “Committees”), and the individual members of those Committees (collectively

the “Defendants”), concerning the failure to pay benefits in amounts that are

actuarially equivalent to a single life annuity to participants and beneficiaries

receiving a joint and survivor annuity (“JSA”) as required by the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”). By

not offering JSAs that are actuarially equivalent to the single life annuities that

participants earn under the UPS Retirement Plan (“Retirement Plan”) and the UPS

Pension Plan (“Pension Plan”) (collectively the “Plans”), Defendants are causing

retirees to lose part of their vested retirement benefits in violation of ERISA.

      2.        UPS is one of the largest employers in the United States and sponsors

several defined benefit pension plans for its employees.            Under the Plans,

participants earn retirement benefits in the form of a single life annuity (“SLA”), or

a monthly payment for the rest of their lives when they retire.

      3.       Participants in the Plans may choose to receive their benefits in forms

other than an SLA, including, a JSA, which provides an annuity during the

participant’s life and then a percentage of that amount to the participant’s beneficiary

after the participant’s death (available in 50%, 75%, or 100% amounts).




                                           2
           Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 3 of 44




      4.       To calculate the amounts of a JSA, actuarial assumptions are applied to

determine the present value of the future payments. These assumptions are based

on a mortality table — to predict how long the participant and beneficiary will live

— and interest rates to discount the expected payments. The mortality table and

interest rate together are used to calculate a “conversion factor” which determines

the benefit amount that would be equivalent to the SLA the participant accrued. The

present values of a JSA and the SLA must be equal for them to be “actuarially

equivalent.”

      5.       Mortality rates have generally improved over time with advances in

medicine and better collective lifestyle habits. People who retired recently are

expected to live longer than those who retired in previous generations. Older

morality tables predict that people near (and after) retirement age will die at a faster

rate than current mortality tables. As a result, using an older mortality table to

calculate a conversion factor decreases the present value of a JSA and — interest

rates being equal — the monthly payment retirees receive.

      6.       The interest rate also affects the calculation. Using lower interest rates

— mortality rates being equal — decreases the present value of benefits in forms

other than an SLA.




                                            3
           Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 4 of 44




      7.       Defendants calculate the conversion factor (and thus the value of the

JSA offered to participants when they retire) using mortality assumptions from the

1980s. By using outdated mortality rates, Defendants depress the present value of

the benefits received as a JSA, resulting in monthly payments that are materially

lower than they would be if Defendants used reasonable, up-to-date actuarial

assumptions. Defendants use outdated mortality assumptions to pay benefits even

though they use current, updated assumptions in their audited financial statements

to calculate the benefits they expect to pay retirees.

      8.       By using outdated mortality assumptions, Defendants caused Plaintiffs,

Timothy Brown, Ronnie Suveg, and Joseph Bobertz, who worked for UPS for more

than 30, 25, and 34, years, respectively, to unknowingly forfeit part of their

retirement benefits in violation of ERISA. These improper reductions caused

Plaintiffs to receive less than they should each month, reducing the present values

of each of their benefits by thousands of dollars.

      9.       Accordingly, Plaintiffs seek an Order from the Court reforming the

Plans to conform to ERISA, payment of future benefits in accordance with the

reformed plans, as required under ERISA, payment of the amounts improperly

withheld, and such other relief as the Court determines is just and equitable.




                                           4
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 5 of 44




                         JURISDICTION AND VENUE

      10.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because it is a civil action arising under the laws of the United

States, and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal

jurisdiction of actions brought under Title I of the ERISA.

      11.    This Court has personal jurisdiction over UPS because it is

headquartered and transacts business in, or resides in, and has significant contacts

with this District, and because ERISA provides for nationwide service of process.

      12.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29

U.S.C. § 1132(e)(2), because some or all the violations of ERISA occurred in this

District and UPS resides in and may be found in this District. Venue is also proper

in this District pursuant to 28 U.S.C. § 1391 because UPS does business in this

District and a substantial part of the events or omissions giving rise to the claims

asserted herein occurred within this District.

                                     PARTIES

      Plaintiffs

      13.    Plaintiff Timothy Brown is a Participant in the Retirement Plan who

worked for UPS for over 31 years until his retirement in 2014. He is currently

receiving a 100% JSA, with his spouse as the beneficiary.

                                          5
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 6 of 44




      14.   Plaintiff Ronnie Suveg is a Participant in the Retirement Plan who

worked for UPS for over 25 years until his retirement in 2014. He is currently

receiving a 75% JSA, with his spouse as the beneficiary.

      15.   Plaintiff Joseph Bobertz is a Participant in the Retirement Plan who

worked for UPS for over 34 years until his retirement in 2018. He is currently

receiving a 50% JSA, with his spouse as the beneficiary.

      Defendants

      16.   UPS is “the world’s largest package delivery company,” providing

logistical services that include transportation, distribution, and freight. Its

headquarters and principal place of business is Atlanta, Georgia.

      17.   UPS sponsors the Plans and has the right to amend or terminate them.

See Retirement Plan Document at § 7.1; Pension Plan Document at § 10.1.

      18.   Upon information and belief, the Committees are unincorporated

associations based in Atlanta, Georgia.         The Committees have fiduciary

responsibilities for the administration and operation of the Plans.     They are

fiduciaries of the Plans within the meaning of ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A), because they exercise discretionary authority or control respecting

the management of the Plans and authority of control respecting the management or




                                         6
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 7 of 44




disposition of the Plans’ assets. The Committees are also Administrators of the Plans

within the meaning of ERISA 3(16), 29 U.S.C. § 1002(16).

      19.    John/Jane Does 1 through 20 are the individual members of the

Committees, or any other committees or entities responsible for administering the

Plans. Their names and identities are not currently known.

                    APPLICABLE ERISA REQUIREMENTS

             Pension Benefit Options Must Be Actuarially Equivalent

      20.    ERISA provides that “if an employee’s accrued benefit is to be

determined as an amount other than an annual benefit commencing at normal

retirement age . . . the employee's accrued benefit . . . shall be the actuarial

equivalent of such benefit . . . .” 29 U.S.C. § 1054(c)(3) (emphasis added). There

are several forms of pension benefits that are subject to this requirement, including

those Plaintiffs receive.

      21.    ERISA requires that defined benefit plans pay married participants and

their beneficiaries in the form of a qualified JSA (a “QJSA”) unless the participant,

with the consent of his or her spouse, elects an alternative form of payment, making

the QJSA the default benefit for employees who are married. See ERISA § 205(a)

and (b), 29 U.S.C. § 1055(a) and (b).




                                         7
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 8 of 44




      22.    ERISA defines a QJSA as an annuity for the life of the plan participant

with a survivor benefit for the life of the spouse that is not less than 50%, and not

greater than 100% of the annuity payable during the joint lives of the participant and

the spouse. ERISA § 205(d)(1), 29 U.S.C. § 1055(d)(1). For example, if a

participant receives $1,000 per month under a 50% joint and survivor annuity, the

spouse will receive $500 a month after the participant’s death. A QJSA must be

actuarially equivalent to an SLA. See 29 U.S.C. § 1055(d)(1); 26 U.S.C. § 417(b).

The definition of QJSA includes “any annuity in a form having the effect of an

annuity” described in ERISA § 205(d)(1).

      23.    Pension plans must also offer participants at least one other form of

survivor annuities, known as qualified optional survivor annuities (“QOSA”). See

ERISA § 205(d)(2), 29 U.S.C. § 1055(d)(2); see also 26 U.S.C. § 417(g). A QOSA

is similar to a QJSA, except that the QOSA’s survivor annuity percentage must be:

(a) greater than 75% if the QJSA’s survivor annuity percentage is less than 75%; and

(b) 50% if the QJSA’s survivor annuity percentage is greater than 75%. ERISA

requires that QOSAs be actuarially equivalent to an SLA. See ERISA §

205(d)(2)(A)(ii), 29 U.S.C. § 1055(d)(2)(A)(ii). The definition of a QOSA includes

“any annuity in a form having the effect of an annuity” described in ERISA §

205(d)(2).

                                          8
         Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 9 of 44




       24.     ERISA also requires that defined benefit plans provide a qualified pre-

retirement survivor annuity (“QPSA”). ERISA § 205(a)(2), 29 U.S.C. § 1055(a)(2).

A QPSA is an annuity for the life of the participant’s surviving spouse (i.e., a

beneficiary) if the participant dies before reaching the plan’s normal retirement age.

ERISA § 205(e), 29 U.S.C. § 1055(e). A QPSA must be actuarially equivalent to

what the surviving spouse would have received under the plan’s QJSA. See ERISA

§ 205(e)(1)(A), 29 U.S.C. § 1055(e)(1)(A).

       25.     Reorganization Plan No. 4 of 1978 transferred authority to the Secretary

of the Treasury to issue regulations for several provisions of ERISA, including § 205

concerning alternative forms of benefits. See 92 Stat. 3790 (Oct. 17, 1978), codified

at 29 U.S.C. § 1001; see also ERISA § 3002(c); 29 U.S.C. § 1202(c).

       26.     The Treasury regulations for the Internal Revenue Code (the “Tax

Code”) provision corresponding to ERISA § 205 (26 U.S.C. § 401(a)(11)), similarly

provide that a QJSA “must be at least the actuarial equivalence of the normal form

of life annuity or, if greater, of any optional form of life annuity offered under the

plan.”1 Indeed, a QJSA “must be as least as valuable as any other optional form of

1
         26 C.F.R. § 1.401(a)-11(b)(ii)(2). The term “life annuity” includes annuities with terms
certain in addition to single life annuities. As the Treasury Regulations explain, “[t]he term ‘life
annuity’ means an annuity that provides retirement payments and requires that survival of the
participant or his spouse as one of the conditions for payment or possible payment under the
annuity. For example, annuities that make payments for 10 years or until death, whichever occurs
first or whichever occurs last, are life annuities.” 26 C.F.R. § 1.401(a)-11(b)(1)(i).
                                                 9
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 10 of 44




benefit under the plan at the same time.” 26 C.F.R. § 1.401(a)-20 Q&A 16; see 26

C.F.R. § 1.417(a)(3)-1(c)(2)(iv) (“All other optional forms of benefit payable to the

participant must be compared with the QJSA using a single set of interest and

mortality assumptions that are reasonable and that are applied uniformly with respect

to all such optional forms payable to the participant . . . .”). The regulations require

these requirements regarding QJSAs apply “when the participant attains the earliest

retirement age under the plan.” 26 C.F.R. § 1.401(a)-20 Q&A 17.

      27.    ERISA does not require that pension plans offer lump sum distributions

of vested benefits to retirees upon their retirement. See ERISA § 205(g), 29 U.S.C.

§ 1055(g). However, if plans offer a lump sum distribution as an optional benefit,

ERISA § 205(g)(3), 29 U.S.C. § 1055(g)(3), requires the present value of the lump

sum be determined using the applicable mortality table (the “Treasury Mortality

Table”)2 and applicable interest rate (the “Treasury Interest Rate”) 3 (collectively, the

“Treasury Assumptions”), which are set by the Secretary of the Treasury (the

“Secretary”) pursuant to IRC §§ 417(e) and 430(h) and are based on current market

rates and mortality assumptions. See 29 U.S.C. § 1055(g)(3)(B); 29 U.S.C. §

1083(h), 26 U.S.C. §§ 417(e) and 430(h).



2
      See 26 C.F.R. § 1.430(h)(2)-1.
3
      See 26 C.F.R. § 1.430(h)(3)-1.
                                           10
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 11 of 44




             Reasonable Factors Must Be Used When Calculating Actuarial

                                         Equivalence

      28.    “Two modes of payment are actuarially equivalent when their present

values are equal under a given set of assumptions.” Stephens v. US Airways Group,

Inc., 644 F.3d 437, 440 (D.C. Cir. 2011) (emphasis added). 4 Actuarial equivalence

should be “cost-neutral,” meaning that neither a plan nor the participants should be

better or worse off if a participant selects an SLA or a JSA. See Bird v. Eastman

Kodak Co., 390 F.Supp.2d 1117, 1118–19 (S.D. Fla. 2005).

      29.    Under ERISA, “present value” must “reflect anticipated events.” Such

adjustments shall conform to such regulations as the Secretary of the Treasury may

prescribe.” ERISA § 3(27), 29 U.S.C. § 1002(27). The Secretary has prescribed

several Regulations describing how present value should reasonably reflect

anticipated events, including:

             (a)     The Regulation concerning QJSAs provides that “[e]quivalence

may be determined, on the basis of consistently applied reasonable actuarial

factors, for each participant or for all participants or reasonable groupings of

participants.” 26 C.F.R. § 401(a)-11(b)(2) (emphasis added).


4
       According to Merriam Webster: “Equivalent” means “equal.” See https://www.merriam-
webster.com/dictionary/equivalent. “Equal” means the “same.” https://www.merriam-
webster.com/dictionary/equal
                                           11
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 12 of 44




             (b)   A plan must determine optional benefits using “a single set of

interest and mortality assumptions that are reasonable . . . .” 26 C.F.R.

§ 1.417(a)(3)-1(c)(2)(iv) (emphasis added).

             (c)   The term actuarial present value means “actuarial present value

(within the meaning of § 1.401(a)(4)-12) determined using reasonable actuarial

assumptions.” 26 C.F.R. §1.411(d)-3(g)(1) (emphasis added).

             (d)   With respect to benefits under a lump sum-based formula, any

optional form of benefit must be “at least the actuarial equivalent, using reasonable

actuarial assumptions . . . .” 26 C.F.R. § 1.411(a)(13)-1(b)(3) (emphasis added).

      30.    The Regulations also rely on the standards of the American Society

of Actuaries (the “SOA”) for determining the present value of pension liabilities.

See, e.g., 26 C.F.R. § 1.430(h)(3)-1(a)(2)(C); IRS Notices: 2008-85, 2013-49, 2015-

53, 2016-50, 2018-02; 82 Fed. Reg. 46388-01 (Oct. 5, 2017) (“Mortality Tables for

Determining Present Value Under Defined Benefit Plans”), 72 Fed. Reg. 4955-02

(Feb. 2, 2007) (“Updated Mortality Tables for Determining Current Liability”). Like

the Regulations and the ERISA present value definition, the SOA requires

actuaries to use “reasonable assumptions.” Actuarial Standard of Practice No. 35,

Para. 3.3.5 (“Each demographic assumption selected by the actuary should be

reasonable”).

                                         12
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 13 of 44




      31.    Courts interpreting ERISA’s actuarial equivalence requirements when

calculating benefits have stated that “special attention must be paid to the actuarial

assumptions underlying the computations.” Pizza Pro Equip. Leasing v. Comm. of

Revenue, 147 T.C. 394, 411 (emphasis added), aff’d, 719 Fed. Appx. 540 (8th Cir.

2018). As the court explained in Dooley v. Am. Airlines, Inc., each actuarial

assumption used to calculate QJSAs, QOSAs and QPSAs must be reasonable:

             When the terms of a plan subject to ERISA provide that plan
             participants may opt to receive their accrued pension benefits in
             forms other than as a single life annuity, the amount payable to
             the plan participant under such circumstances must be
             “actuarially equivalent” to the participant’s accrued benefits
             when calculated as a single life annuity. T he term actuarially
             equivalent means equal in value to the present value of normal
             retirement benefits, determined on the basis of actuarial
             assumptions with respect to mortality and interest which are
             reasonable in the aggregate.

Dooley v. Am. Airlines, Inc., 1993 WL 460849, at *10 (N.D. Ill. Nov. 4, 1993)

(emphasis added); see also Dooley v. Am. Airlines, Inc., 797 F.2d 1447, 1453 (7th

Cir. 1986) (citing expert testimony that “actuarial equivalence must be determined

on the basis of reasonable actuarial assumptions.”).

                        SUBSTANTIVE ALLEGATIONS

I.    Applicable Terms of the Plans.

      A.     The Retirement Plan


                                         13
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 14 of 44




      32.    UPS established the Retirement Plan on September 1, 1961. The

Retirement Plan covers the eligible employees of UPS and certain of its subsidiaries,

termed “Employer Companies.” See Plan Document at § 1.01(aa) and at Appendix

H. The Retirement Plan is an “employee pension benefit plan” within the meaning

of ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A), and a “defined benefit plan” within

the meaning of ERISA § 3(35), 29 U.S.C. § 1002(35).

      33.    Participants earn retirement benefits as a percentage of their

compensation, how many years they worked for UPS, and a point system depending

on when their respective Employer Company began participating in the Retirement

Plan (“Final Average Pay Formula”). Retirement Plan Document at § 5.2. Under

the Final Average Pay Formula, participants earn benefits as an SLA. Id.

      34.    The Retirement Plan’s QJSA, and the default form of benefit for

married participants, is a 50% JSA. For unmarried participants, the default form of

benefit is a SLA for participants who began working for UPS after January 1, 1992,

and a 10 year life and certain annuity (“10YCLA”) if the participant started working

for UPS before January 1, 1992. The Retirement Plan also offers a 75% JSA and a

100% JSA as QOSAs. Retirement Plan Document at § 5.04(d).




                                         14
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 15 of 44




      35.   The Retirement Plan states that the QJSA and the QOSAs are the

“Actuarial Equivalent of the Participant’s benefit payable in the Normal Form.”

Retirement Plan Document at § 5.04(d)(i).

      36.   The Retirement Plan defines the term “Actuarial Equivalent” as:

            [A] benefit in the aggregate equality in value to the amounts
            expected to be received under the Normal Form of benefit based
            upon an interest rate of 6% and the 1983 GAM Mortality Table
            for Males for Participants and the 1983 GAM Mortality Table for
            Females for Beneficiaries and Alternate Payees. (“1983
            GAM/6%”).

See Retirement Plan Document at § 1.1(b)(i).

      37.   UPS uses the 1983 GAM/6% to calculate the 10YCLA option for

participants in the “Retirement Plan for Employees of Overnite Transportation”

(“Grandfathered Overnite Participants”), which merged into the Retirement Plan.

For the 50% and 100% JSA options, however, Grandfathered Overnite Participants

receive the greater of the amount calculated using the 1983 GAM/6% or the UP 1984

Unisex Pension Mortality Table and a 7% interest rate (“UP-84/7%). See Retirement

Plan Document at § 1.01(b)(ii)(B)(1).

      38.   UPS uses the 1983 GAM/6% to calculate the 10YCLA option for

participants in the “Motor Cargo Plan” (“Grandfathered Motor Cargo Participants”),

which merged into the Retirement Plan. For the 50% JSA, 100% JSA and 5YCLA,

however, Grandfathered Motor Cargo Participants receive the greater of the amount
                                        15
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 16 of 44




calculated using the 1983 GAM/6% or the UP 1984 Unisex Pension Mortality Table

and an 8% interest rate (“UP-84/8%”).

      39.    Effective January 1, 2008, eligible employees hired, re-hired or

transferred into the Retirement Plan accrue benefits under a cash balance formula

called the “Portable Account Formula.” See Retirement Plan Document at § 5.3(g).

Under the Portable Account Formula, UPS contributes a percentage of the

participant’s compensation to a hypothetical account (“Portable Account”) in the

Retirement Plan which accumulates interest. Id.

      40.    Participants who earn a benefit under a Portable Account Formula may

receive their benefits in a lump sum equal to the value of their Portable Account.

See Retirement Plan Document at § 5.4(h). They may also receive their benefits as

an SLA, 50% JSA, 100% JSA and, if eligible, any of the Retirement Plan’s other

optional forms of benefits. Id. If participants receive their benefits as an annuity,

their Portable Account is first converted to an SLA using the Treasury Assumptions.

Id. at § 5.4(h)(ii). If participants receive another form of an annuity, including a

50% JSA, 75% JSA, or 100% JSA, the 1983 GAM/6% is used to convert their SLA

to these other forms. Id.; see also § 1.1(b)(i).

      B.     The Pension Plan




                                           16
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 17 of 44




      41.    UPS established the Pension Plan on January 1, 1973. The Pension

Plan covers the eligible employees of UPS and its subsidiaries and affiliates that

adopt the plan. The Pension Plan is an “employee pension benefit plan” within the

meaning of ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A), and a “defined benefit plan”

within the meaning of ERISA § 3(35), 29 U.S.C. § 1002(35).

      42.    Participants in the Pension Plan earn retirement benefits under a Final

Average Pay Formula as an SLA. See Pension Plan Document at §§ 3.3, 4.1.

      43.    The “normal form” of benefit for a single participant in the Pension

Plan is an SLA. For married participants, the “normal form,” and the Pension Plan’s

QJSA, is a 50% JSA, which the Plan Document states “shall be the Actuarial

Equivalent of [a participant’s SLA].” See id. at § 4.11.

      44.    Participants can also receive their retirement benefits as a 75% JSA,

100% JSA or a 10YCLA. See Pension Plan Document at § 4.11(b). According to

the Pension Plan Document, each optional form of benefit “will be the Actuarial

Equivalent to the Participant’s [SLA].” Id.

      45.    UPS uses the 1983 GAM/6% to convert the SLA to the QJSA or one of

the forms of optional benefits for participants hired after 2007. See Pension Plan

Document at § 1.1(a)(1). Participants hired before 2007 who worked for UPS after

1990 who select a QJSA receive the greater of: (a) the amount calculated using the

                                         17
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 18 of 44




1983 GAM/6%; or (b) 88% of the SLA during the life of the participant (with

adjustments for the age difference between the participant and the spouse). See

Pension Plan Document at 1.1(a)(2)(i). Participants hired before 2007 who worked

for UPS after 1990 who select the 75% JSA, 100% JSA or a 10YCLA have their

benefits calculated using the 1983 GAM/6%.

       46.    For participants who are Grandfathered Overnite Participants or

Grandfathered Motor Cargo Participants, UPS uses the same actuarial assumptions

as described in ¶¶ 37 and 38, above.

II.    The Plans’ JSAs Are Not Actuarially Equivalent to the SLAs Participants
       Earned.

       A.     Converting an SLA to Other Forms of Benefits.

       47.    To convert an SLA into another form, the present value of the

aggregate (i.e., total) future benefits that the participant (and, if applicable, the

beneficiary) is expected to receive under both the SLA and the other form must be

determined.5 The present values are then compared to determine the conversion

factor.6 There are two main components of these present value calculations: an

interest rate and a mortality table.



5
        As alleged above, a QPSA is the survivor annuity portion of a plan’s QJSA.
6
        The conversion factor is easily calculated by a computer model. Defendants simply input
the assumptions and the model instantaneously calculates the conversion factor.
                                              18
         Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 19 of 44




       48.     An interest rate is used to determine the present value of each future

payment. This is based on the time value of money, meaning that money available

now is worth more than the same amount in the future due to the ability to earn

investment returns. The rate that is used is often called a “discount rate” because it

discounts the value of a future payment.

       49.     The interest rate used by a defined benefit plan to calculate present

value must be reasonable based on prevailing market conditions, which “reflect

anticipated events.” See 29 U.S.C. § 1002(27). The interest rate may be broken into

segments of short-term, medium-term and long-term expectations pertaining to each

future payment. See, e.g., ERISA §§ 205(g)(3)(B)(iii) and 303(h)(2), 29 U.S.C.

§§ 1055(g)(3)(B)(iii) and 1083(h)(2).

       50.     Pursuant to para. 3.6 of Actuarial Standard of Practice No. 27

(“ASOP 27”), promulgated by the Actuarial Standards Board, 7 “each economic

assumption used by an actuary should be reasonable.”8 An assumption is

“reasonable” if it “reflects the actuary’s professional judgment,” “takes into account

historical and current economic data that is relevant as of the measurement date,”


7
        Courts look to professional actuarial standards as part of this analysis. See, e.g. Stephens,
644 F.3d at 440 (citing Jeff L. Schwartzmann & Ralph Garfield, Education & Examination Comm.
of the Society of Actuaries, Actuarially Equivalent Benefits 1, EA1–24–91 (1991)).
8
        Available at: https://www.actuarialstandardsboard.org/asops/selection-economic-
assumptions-measuring-pension-obligations/ (last accessed on January 21, 2020).
                                                 19
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 20 of 44




and “reflects the actuary’s estimate of future experience.” Id. (emphasis in original).

The Treasury Interest rates are reasonable because they reflect current economic

conditions.

      51.     A mortality table is a series of rates which predict how many people at

a given age will die before attaining the next higher age.

      52.     More recent mortality tables are “two-dimensional” in that the rates are

based not only on the age of the individual but the year of birth. The Society of

Actuaries (“SOA”), an independent actuarial group, publishes the mortality tables

that are the most widely-used by defined benefit plans when doing these

conversions. The SOA published mortality tables in 1971 (the “1971 GAM”), 1976

(the “UP 1984”), 1983 (the “1983 GAM”), 1994 (the “1994 GAR”), 2000 (the “RP-

2000”) and 2014 (“RP-2014”) to account for changes to the population’s mortality

experience.

      53.     Since at least the 1980s, the life expectancies in mortality tables have

steadily improved as shown below:




                                          20
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 21 of 44




Source: Aon Hewitt, Society of Actuaries Finalizes New Mortality Assumptions: The

Financial and Strategic Implication for Pension Plan Sponsors (November 2014),

at 1. According to this paper, there have been “increasing life expectancies over

time” and just moving from the 2000 mortality table to the 2014 table would increase

pension liabilities by 7%.

       54.    Pursuant to para. 3.5.3 of Actuarial Standard of Practice 35,9 actuarial

tables must be adjusted on an ongoing basis to reflect improvements in mortality.10

       55.    Accordingly, in the years between the publication of a new mortality

table, mortality rates are “projected” to future years to account for expected

improvements in mortality. For example, in 2017, the Treasury Mortality Table was


9
      See n. 9, supra.
10
      See http://www.actuarialstandardsboard.org/asops/selection-of-demographic-and-other-
noneconomic-assumptions-for-measuring-pension-obligations/#353-mortality-and-mortality-
improvement (last accessed on January 21, 2020).
                                            21
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 22 of 44




the RP-2000 mortality table adjusted for mortality improvement using Projection

Scale AA to reflect the impact of expected improvements in mortality. IRS Notice

2016-50.11 In 2018, the Treasury Mortality Table was the RP-2014 mortality table

projected to account for additional improvement in mortality rates that have occurred

since 2014. IRS Notice 2017-60.12

      56.    For purposes of the present value analysis under ERISA, the mortality

table must be updated and reasonable “to reflect anticipated events.” 29 U.S.C §

1002 (27). The Treasury Mortality Tables are updated and reasonable. See 26 C.F.R.

§ 1.417(a)(3)-1(c)(2)(iv). Accordingly, the Treasury Assumptions are reasonable.

      57.    Using a reasonable interest rate and mortality table, the present value

of the SLA and the QJSA or QOSA can be compared to determine whether the

amount of the QJSA or QOSA is actuarially equivalent to the SLA.

      58.    Changes to interest rates or mortality assumptions can have dramatic

effects on the conversion factor and the value of a JSA. Using an antiquated

mortality table generates lower present values of future payments, and the amount

of the monthly benefit under a JSA decreases.




11
      See https://www.irs.gov/pub/irs-drop/n-16-50.pdf.
12
      See https://www.irs.gov/pub/irs-drop/n-17-60.pdf.
                                             22
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 23 of 44




      59.    Plans must use reasonable interest rates and mortality tables to evaluate

whether the present values of benefit options produce equivalent benefits for

participants and beneficiaries.

      B.     The Actuarial Assumptions That UPS Uses to Calculate the Plans’
             Liabilities Are Significantly Different Than Those Used to
             Calculate JSAs

             1.     UPS Uses Updated Actuarial Assumptions to Calculate Its
                    Financial Obligations to Pay Benefits

      60.    UPS’s audited financial statements are prepared under Generally

Accepted Accounting Principles (“GAAP”) and filed with the SEC as Form 10-k.

Under GAAP, mortality assumptions “should represent the ‘best estimate’ for that

assumption as of the current measurement date.” 13 In its Form 10-k, UPS uses


13
      As noted in an October 2015 “Financial Reporting Alert” by Deloitte:

             Many entities rely on their actuarial firms for advice or recommendations
             related to demographic assumptions, such as the mortality assumption.
             Frequently, actuaries recommend published tables that reflect broad-based
             studies of mortality. Under ASC 715-30 and ASC 715-60, each assumption
             should represent the “best estimate” for that assumption as of the current
             measurement date. The mortality tables used and adjustments made (e.g.,
             for longevity improvements) should be appropriate for the employee base
             covered under the plan. Last year, the Retirement Plans Experience
             Committee of the Society of Actuaries (SOA) released a new set of
             mortality tables (RP-2014) and a new companion mortality improvement
             scale (MP-2014). Further, on October 8, 2015, the SOA released an updated
             mortality improvement scale, MP-2015, which shows a decline in the
             recently observed longevity improvements. Although entities are not
             required to use SOA mortality tables, the SOA is a leading provider of
             actuarial research, and its mortality tables and mortality improvement scales
             are widely used by plan sponsors as a starting point for developing their
                                              23
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 24 of 44




reasonable, current mortality assumptions to calculate the present value of its benefit

obligations under the Plans. In its Form 10-k for the year ending December 31, 2014,

UPS began using the most recently published mortality tables, recognizing the well-

documented improvements to mortality. UPS’s 10-k for that year states:

              The Society of Actuaries' ("SOA") published mortality tables and
              improvement scales are used in developing the best estimate of
              mortality for plans in the U.S. On October 27, 2014, the SOA
              published updated mortality tables and an updated improvement
              scale, both of which reflect longer anticipated lifetimes. Based
              on an evaluation of these new tables and our perspective of
              future longevity, we updated the mortality assumptions for
              purposes of measuring pension and other postretirement
              benefit obligations at December 31, 2014. The change to the
              mortality assumption increased the year-end pension and other
              postretirement benefit obligations by $1.119 billion and $51
              million, respectively. At December 31, 2014, we also revised the
              retirement assumptions for non-union plan participants based on
              recent retirement experience. The change to the retirement
              assumption decreased the year-end pension and other
              postretirement benefit obligations by $383 and $234 million,
              respectively.14 (Emphasis added.)


              mortality assumptions. Accordingly, it is advisable for entities, with the
              help of their actuaries, to (1) continue monitoring the availability of updates
              to mortality tables and experience studies and (2) consider whether these
              updates should be incorporated in the current-year mortality assumption.

See Deloitte, Financial Reporting Considerations Related to Pension and Other Postretirement
Benefits, Financial Reporting Alert 15-4, October 30, 2015 at 3.
https://www2.deloitte.com/content/dam/Deloitte/us/Documents/audit/ASC/FRA/2015/us-aers-
fra-financial-reporting-considerations-related-to-pension-and-other-postretirement-benefits-
103015.pdf (last accessed January 21, 2020).
14
        See UPS’s Form 10-k for the year ending December 31, 2014 at 75, available at:
https://www.sec.gov/Archives/edgar/data/1090727/000109072715000008/ups-
12312014x10k.htm
                                                24
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 25 of 44




      61.     UPS has consistently updated the mortality assumptions it uses to

calculate the present value of its benefit obligations in its 10-k filed with the SEC.

      62.    UPS’s 2016 10-k states:

             The Society of Actuaries ("SOA") published mortality tables and
             improvement scales are used in developing the best estimate of
             mortality for U.S. plans. In October 2016, the SOA published an
             updated improvement scale which reduced expected mortality
             improvements from previously published scales. Based on our
             perspective of future longevity, we updated the mortality
             assumptions to incorporate this updated scale for purposes of
             measuring pension and other postretirement benefit
             obligations at December 31, 2016.15 (Emphasis added.)

      63.    Similarly, in its Annual Report for Shareholders for 2018, UPS again

updated the mortality assumptions used to measure its liabilities for the Plans based

on the SOA’s publication of a new mortality improvement scale.16

      64.    UPS’s methodology to determine the discount rate used to determine

the actuarial present value of benefits accrued under the Plans is also consistent with

ASOP 27 and reflects current economic conditions. UPS uses a “bond matching

approach to select specific bonds that would satisfy [its] projected payments,” which

UPS “believe[s]…reflects the process [it] would employ to settle” its pension


15
        See UPS’s Form 10-k for the year ending December 31, 2016 at 83, available at:
https://www.sec.gov/Archives/edgar/data/1090727/000109072717000011/ups-
12312016x10k.htm
16
        See UPS Form 10-k for year ending December 31, 2018 at 91, available at:
http://www.investors.ups.com/static-files/59a587c5-44b6-4afc-92a0-7a8cf6786517.
                                          25
          Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 26 of 44




obligations under the Plans.17 The discount rates UPS used to calculate the actuarial

present value of the Plans’ liabilities since 2013 are shown in the chart below. 18

                                 Year               Discount Rate
                                 2013                   4.42%
                                 2014                   5.32%
                                 2015                   4.40%
                                 2016                   4.86%
                                 2017                   4.41%
                                 2018                   3.84%

         65.   The discount rates that UPS used based on its “bond matching

approach” were consistent with similarly sized companies’ discount rates and

consistent with the common indices such as the FTSE and the Mercer Above Mean

Curve that plan sponsors use as a benchmark to determine the discount rate they will

use.


               2.     The Plans Use Unreasonable Assumptions to Calculate JSAs,
                      Reducing Participants’ Benefits in Violation of ERISA.

         66.   Throughout the Class Period, UPS used:

               a.     The 1983 GAM/6% to calculate the JSAs and QPSAs under the

Plans;



17
       See, e.g., UPS’s Form 10-k for the year ending December 31, 2014 at 75.
18
       See n. 16 and n. 17, supra, at 74 and 82, respectively; see also UPS’s Form 10-k for the
year ending December 31, 2013 at 74.
                                               26
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 27 of 44




             b.     The 1983 GAM/6% or the UP-84/7% to calculate the JSAs for

Grandfathered Overnite Participants; and

             c.     The 1983 GAM/6% or the UP-84/8% to calculate JSAs for

Grandfathered Motor Cargo Participants.

      67.    Defendants’ use of these actuarial assumptions was unreasonable

because the mortality tables are each outdated and do not “reflect anticipated events”

(i.e., the anticipated mortality rates of participants). Indeed, in 2013, UPS used the

RP-2000 — the most up-to-date mortality table at the time — to calculate its pension

liabilities, based on an experience study it conducted regarding the Plans’

participants and beneficiaries. Thereafter, UPS began using the RP-2014, an even

more modern mortality table, immediately after it was published by the SOA in

2014, to calculate its liabilities under the Plans.

      68.    The 1983 GAM table that UPS uses to calculate participants’ benefits

is nearly 40 years out of date, and as such, it overstates mortality rates. Under the

1983 GAM table, a 65-year-old male has an average life expectancy of 16.7 years

and a 65-year-old female had an average life expectancy of 21.3 years. Using the

RP-2014, however, a 65-year-old male has a life expectancy of 21.6 years, a 27.5%

increase, and females have a life expectancy of 23.8 years, a 11.7% increase.

Accordingly, the average retiring employee would have expected to receive, and the

                                           27
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 28 of 44




average employer would have expected to pay, benefits for a substantially longer

period of time than in 1983.

      69.    Defendants exacerbated the differences between mortality rates in 1983

and today by using a male-only table for participants, which does not account for

males’ greater improvements in mortality over the past 40 years relative to females.

      70.    Defendants’ use of the UP-84 table to calculate JSAs for Grandfathered

Motor Cargo Participants and Grandfathered Overnite Participants is similarly

unreasonable because while the UP-84 table is unisex (i.e. comprised of males and

females), it is still antiquated and overstates mortality rates compared to up-to-date

actuarial tables. The UP-84 table is even more out-of-date than the 1983 GAM,

since it was published in 1976 and was based on data from the 1960s.

      71.    By using outdated mortality assumptions, UPS materially reduces the

monthly benefits that participants and beneficiaries receive in comparison to the

monthly benefits they would receive if UPS applied updated, reasonable mortality

assumptions.

      72.    Defendants knew or should have known that the 1983 GAM and UP-

84 tables were outdated and unreasonable and that using them produced lower

monthly benefits for the Plans’ participants and beneficiaries receiving JSAs

calculated using these antiquated mortality tables.

                                         28
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 29 of 44




      73.    UPS used updated mortality tables in its financial statements

throughout the Class Period.      In the audited financial statements, UPS used

reasonable actuarial assumptions to report a greater liability for benefits than it was

paying out using the unreasonable 1983 GAM/6%, 1983 GAM/7%, UP-84/7% and

UP-84/8%. There is no reasonable justification for Defendants to use old mortality

tables that presume an early death and an early end to benefit payments to calculate

an unfairly low annual benefit for participants, while at the same time using a

reasonable mortality table to project a longer duration of these very same annual

benefit payments for annual financial reporting.

      74.    Since these two analyses measure the length of the very same lives and

the very same benefit streams, they should use the same mortality assumptions.

“ERISA did not leave plans free to choose their own methodology for determining

the actuarial equivalent of the accrued benefit . . . ‘If plans were free to determine

their own assumptions and methodology, they could effectively eviscerate the

protections provided by ERISA’s requirement of actuarial equivalence.’” Laurent v.

Price WaterhouseCoopers LLP, 794 F.3d 272 (2d Cir. 2015) quoting, Esden v. Bank

of Boston, 229 F.3d 154, 164 (2d Cir. 2000).




                                          29
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 30 of 44




      75.    Defendants also use these out-of-date assumptions despite using the

reasonable Treasury Assumptions to convert participants’ Portable Accounts to an

SLA in the Retirement Plan.

      76.    Further, UPS uses a more modern definition of “actuarial equivalence”

when calculating JSAs in another defined benefit plan that it sponsors, the “UPS/IBT

Full-Time Employee Pension Plan.” In that plan, UPS uses a 6% interest rate and

the RP-2000 Mortality Table, adjusted for improvements through 2010.

      77.    UPS updates the mortality assumptions used in its financial statements

to predict for its shareholders the potential costs associated with the Plans based on

the SOA’s publications. For its participants in those Plans, however, UPS continues

to convert SLAs to other forms of benefits using old, outdated mortality

assumptions, ignoring the SOA. UPS incorporated the SOA’s improved mortality

scale from October 2016 into its 2016 Annual Report but has not updated the

definition of “actuarial equivalence” in the Plans, even though it amended the

Retirement Plan numerous times and restated the entire plan in 2006, 2010 and 2014.

      78.    Had the Plans used reasonable actuarial assumptions, such as the

Treasury Assumptions, Plaintiffs and the Class would have received, and would

continue to receive, actuarially equivalent benefits that are greater than the benefits

they currently receive.

                                          30
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 31 of 44




      79.   Plaintiff Timothy Brown retired at age 55 and accrued an SLA of

$3,301.35 per month. He selected a 100% JSA, which pays $2,816.38 a month. If

reasonable, up-to-date assumptions had been applied when Mr. Brown retired, his

benefit would have been $2,997.38, $181 or approximately 6.5% more per month.

By using the 1983 GAM/6% instead of reasonable, up-to-date assumptions, Mr.

Brown suffered past damages (without interest) of $13,575 and the present value of

his future damages is $35,653.70 for a total of $49,228.70.

      80.   Plaintiff Ronnie Suveg retired when he was 61 years and 10 months old

with an accrued SLA of $2,494.22. He selected a 75% JSA, which pays $2,070.95

a month. If reasonable, up-to-date assumptions had been applied when Mr. Suveg

retired, his benefit would be $2,184.15, $113.20 or approximately 5.5% more per

month. By using the 1983 GAM/6% instead of reasonable, up-to-date assumptions,

Mr. Suveg suffered past damages (without interest) of $7,371 and the present value

of his future damages is $20,303.84 for a total of $27,674.84.

      81.   Plaintiff Joseph Bobertz retired when he was 62 years and 7 months old

with an accrued SLA of $4,313.33. He selected a 50% JSA, which pays $3,838.86 a

month. If reasonable, up-to-date assumptions had been applied when Mr. Bobetz

retired, his benefit would be $3,970.52, $131.66 or approximately 3.5% more per

month. By using the 1983 GAM/6% instead of reasonable, up-to-date assumptions,

                                         31
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 32 of 44




Mr. Bobertz suffered past damages (without interest) of $3,554.82 and the present

value of his future damages is $23,211.78 for a total of $26,766.60.

      82.    According to the Plans’ most recent Forms 5500, the actuarial present

values of the accumulated benefits under the Retirement Plan and Pension Plan were

approximately $17 billion and $5 billion, respectively. Discovery will likely show

that Defendants’ use of unreasonable actuarial assumptions deprives retirees and

their spouses out of tens of millions of dollars.

      83.    Because the Plans used grossly outdated, unreasonable mortality tables

throughout the Class Period, the benefits paid to Participants and beneficiaries who

receive JSAs are not actuarially equivalent to the SLAs they earned as of their

retirement date in violation of ERISA § 205, 29 U.S.C. § 1055. Rather, the benefits

payable under these forms are much lower than they should be.

      84.    Plaintiffs are participants in the Retirement Plan who are receiving

benefits calculated using the 1983 GAM/6%. Because their benefits were calculated

using outdated, unreasonable mortality tables, Plaintiffs have been harmed because

they are receiving less each month than they would have received if reasonable, up-

to-date actuarial assumptions had been used. Plaintiffs, along with other class

members, have been substantially damaged as a result of receiving benefits below

an actuarially equivalent amount.

                                          32
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 33 of 44




                       CLASS ACTION ALLEGATIONS

      85.   Plaintiffs bring this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of themselves and the class (the “Class”)

defined as follows:

            All participants in and beneficiaries of the Plans who
            began receiving a JSA or QPSA from February 1, 2014 to
            the date of judgment in this case that was calculated using:
            (1) the 1983 GAM/6%; (2) the 1983 GAM/7%; (3) the UP-
            84/7%; and (4) the UP-84/8%. Excluded from the Class
            are Defendants and any individuals who are subsequently
            to be determined to be fiduciaries of the Plans.

      86.   The members of the Class are so numerous that joinder of all members

is impractical. Upon information and belief, the Class includes thousands of

persons. According to the most recent Forms 5500, the Retirement Plan and the

Pension Plan had 37,389 and 17,664 participants receiving payment at the end of

2018, respectively.

      87.   Plaintiffs’ claims are typical of the claims of the members of the Class

because Plaintiffs’ claims and the claims of all Class members arise out of the same

policies and practices as alleged herein, and all members of the Class are similarly

affected by Defendants’ wrongful conduct.




                                        33
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 34 of 44




      88.    There are questions of law and fact common to the Class and these

questions predominate over questions affecting only individual Class members.

Common legal and factual questions include, but are not limited to:

             A.     Whether the Plans’ formulae for calculating JSAs provide

                    benefits that are actuarially equivalent to SLAs;

             B.     Whether the Plans’ actuarial assumptions are reasonable;

             C.     Whether the Plans should be reformed to comply with ERISA;

                    and

             D.     Whether Plaintiffs and Class members should receive additional

                    benefits.

      89.    Plaintiffs will fairly and adequately represent the Class and have

retained counsel experienced and competent in the prosecution of ERISA class

actions. Plaintiffs have no interests antagonistic to those of other members of the

Class. Plaintiffs are committed to the vigorous prosecution of this action and

anticipate no difficulty in the management of this litigation as a class action.

      90.    This action may be properly certified under either subsection of Rule

23(b)(1).   Class action status is warranted under Rule 23(b)(1)(A) because

prosecution of separate actions by the members of the Class would create a risk of

establishing incompatible standards of conduct for Defendants. Class action status

                                          34
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 35 of 44




is warranted under Rule 23(b)(1)(B) because prosecution of separate actions by the

members of the Class would create a risk of adjudications with respect to individual

members of the Class that, as a practical matter, would be dispositive of the interests

of other members not parties to this action, or that would substantially impair or

impede their ability to protect their interests.

      91.    In the alternative, certification under Rule 23(b)(2) is warranted

because Defendants have acted or refused to act on grounds generally applicable to

the Class, thereby making appropriate final injunctive, declaratory, or other

appropriate equitable relief with respect to the Class as a whole.

      92.    In the alternative, certification under Rule 23(b)(3) is warranted

because the questions of law or fact common to the members of the Class

predominate over any questions affecting only individual members, and a class

action is superior to other available methods for the fair and efficient adjudication of

the controversy.


                         FIRST CLAIM FOR RELIEF
                        Declaratory and Equitable Relief
                    (ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3))

      93.    Plaintiffs re-allege and incorporate by reference all prior allegations in

this Complaint.



                                           35
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 36 of 44




      94.    The Plans improperly reduce JSAs for Participants and beneficiaries

below the amounts that they would receive if those benefits were actuarially

equivalent to an SLA as ERISA requires.

      95.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates

any provision of this title or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

title or the terms of the plan.”

      96.    Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal

Rule of Civil Procedure 57, Plaintiffs seek declaratory relief, determining that the

methodologies for calculating JSAs violate ERISA because they do not provide an

actuarially equivalent benefit in violation of ERISA § 205, 29 U.S.C. § 1055.

      97.    Plaintiffs further seek orders from the Court providing a full range of

equitable relief, including but not limited to:

             (a)    re-calculation, correction and payment of JSA benefits

previously paid under the Plans;

             (b)    an “accounting” of all prior benefits and payments;

             (c)    a surcharge;

             (d)    disgorgement of amounts wrongfully withheld;

                                           36
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 37 of 44




             (e)    disgorgement of profits earned on amounts wrongfully withheld;

             (f)    a constructive trust;

             (g)    an equitable lien;

             (h)    an injunction against further violations; and

             (i)    other relief the Court deems just and proper.

                     SECOND CLAIM FOR RELIEF
 For Reformation of the Plan and Recovery of Benefits Under the Reformed
                                   Plan
         (ERISA § 502(a)(1) and (3), 29 U.S.C. § 1132(a)(1) and (3))

      98.    Plaintiffs re-allege and incorporate by reference all prior allegations in

this Complaint.

      99.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates

any provision of this title or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

title or the terms of the plan.”

      100. The Plans improperly reduce annuity benefits for Participants who

select JSAs below what those Participants would have received if those benefits were

actuarially equivalent to an SLA, as ERISA requires. By not providing an actuarially

equivalent benefit, Defendants have violated ERISA § 205, 29 U.S.C. § 1055.


                                            37
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 38 of 44




      101. Plaintiffs are entitled to reformation of the Plans to require Defendants

to provide actuarially equivalent benefits.

      102. ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes a

participant or beneficiary to bring a civil action to “recover benefits due to him under

the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

his rights to future benefits under the terms of the plan.”

      103. Plaintiffs are entitled to recover actuarially equivalent benefits, to

enforce their rights to the payment of past and future actuarially equivalent benefits,

and to clarify their rights to future actuarially equivalent benefits under the Plans

following reformation.


                       THIRD CLAIM FOR RELIEF
                         Breach of Fiduciary Duty
        (ERISA §§ 404 and 502(a)(3), 29 U.S.C. §§ 1104 and 1132(a)(3))

      104. Plaintiffs re-allege and incorporate by reference all prior allegations in

this Complaint.

      105. The Committees are named fiduciaries of the Plans.

      106. ERISA treats as fiduciaries not only persons explicitly named as

fiduciaries under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons

who in fact perform fiduciary functions. Thus, a person is a fiduciary to the extent

“(i) he exercises any discretionary authority or discretionary control respecting
                                          38
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 39 of 44




management of such plan or exercises any authority or control respecting

management or disposition of its assets, (ii) he renders investment advice for a fee

or other compensation, direct or indirect, with respect to any moneys or other

property of such plan, or has any authority or responsibility to do so, or (iii) he has

any discretionary authority or discretionary responsibility in the administration of

such plan.” ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A). This is a functional test.

Neither “named fiduciary” status nor formal delegation is required for a finding of

fiduciary status, and contractual agreements cannot override finding fiduciary status

when the statutory test is met.

      107. The Committees, and the members that serve on them, are fiduciaries

for the Plans because they exercised discretionary authority or control respecting the

management of the Plans and disposition of their assets.            In particular, the

Committees have authority or control over the amount and payment of benefits from

the Plans’ assets by setting the actuarial assumptions the Plans used, and continue to

use, to calculate JSA benefits.

      108. ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides that a fiduciary

shall discharge its duties with respect to a plan in accordance with the documents

and instruments governing the plan insofar as the plan is consistent with ERISA.




                                          39
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 40 of 44




      109. The Plans are not consistent with ERISA because they use the 1983

GAM/6%, UP-84/7%, UP-84/8% and 1983 GAM/7% to calculate benefits. As a

result, the Plans’ calculation of JSA benefits are not actuarially equivalent resulting

in Participants and beneficiaries illegally forfeiting and losing vested benefits in

violation of ERISA.

      110. In following the terms of the Plans, which did not conform with ERISA,

the Committees exercised their fiduciary duties and control over the assets of the

Plans in breach of their fiduciary duties.

      111. ERISA imposes on fiduciaries that appoint other fiduciaries the duty to

monitor the actions of those appointed fiduciaries to ensure compliance with ERISA.

In allowing the Committees to pay benefits that were not actuarially equivalent in

violation of ERISA, UPS breached its fiduciary duty to supervise and monitor the

Committees.

      112. ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to: “(A) enjoin any act or practice which violates

any provision of this title or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

title or the terms of the plan.”




                                             40
        Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 41 of 44




      113. Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal

Rule of Civil Procedure 57, Plaintiffs seek declaratory relief, determining that the

Plans’ established methodologies for calculating JSAs do not provide actuarially

equivalent benefits because they do not provide benefits with an equal present value.

      114. Plaintiffs further seek orders from the Court providing a full range of

equitable relief, including but not limited to:

             (a)    re-calculation, correction, and payment of actuarially equivalent

JSA benefits previously paid under the Plans;

             (b)    an “accounting” of all prior benefits and payments;

             (c)    a surcharge;

             (d)    disgorgement of amounts wrongfully withheld;

             (e)    disgorgement of profits earned on amounts wrongfully withheld;

             (f)    a constructive trust;

             (g)    an equitable lien;

             (h)    an injunction against further violations; and

             (i)    other relief the Court deems just and proper.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that judgment be entered against Defendants

on all claims and request that the Court award the following relief:

                                            41
       Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 42 of 44




      A.     Certifying this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

      B.     Declaring that the Plans failed to properly calculate and pay JSA

benefits that are actuarially equivalent to the SLA, in violation of ERISA;

      C.     Ordering Defendants to bring the Plans into compliance with ERISA,

including, but not limited to, reforming the Plans to bring them into compliance with

ERISA with respect to calculation of actuarially equivalent JSA benefits;

      D.     Ordering Defendants to correct and recalculate JSA benefits that have

been paid under the Plans;

      E.     Ordering Defendants to provide an “accounting” of all prior payments

of JSA benefits under the Plans to determine the proper amounts that should have

been paid;

      F.     Ordering Defendants to pay all benefits improperly withheld, including

under the theories of surcharge and disgorgement;

      G.     Ordering Defendants to disgorge any profits earned on amounts

improperly withheld;

      H.     Imposition of a constructive trust;

      I.     Imposition of an equitable lien;

      J.     Reformation of the Plans;

                                          42
         Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 43 of 44




      K.     Ordering Defendants to pay future benefits in accordance with

ERISA’s actuarial equivalence requirements;

      L.     Ordering Defendants to pay future benefits in accordance with the

terms of the Plans, as reformed.

      M.     Awarding, declaring, or otherwise providing Plaintiffs and the Class all

relief under ERISA § 502(a), 29 U.S.C. § 1132(a), or any other applicable law, that

the Court deems proper;

      N.     Awarding attorneys’ fees and expenses as provided by the common

fund doctrine, ERISA § 502(g), 29 U.S.C. § 1132(g), and/or other applicable

doctrine; and

      O.     Any other relief the Court determines is just and proper.

Dated:       January 31, 2020                 Respectfully submitted,

                                              s/ David J. Worley
                                              David J. Worley
                                              (GA Bar No. 776665)
                                              James M. Evangelista
                                              (GA Bar No. 707807)
                                              Kristi Stahnke McGregor
                                              (GA Bar No. 674012)
                                              EVANGELISTA WORLEY, LLC
                                              500 Sugar Mill Road, Ste. 245A
                                              Atlanta, GA 30350
                                              (404) 205-8400
                                              david@ewlawllc.com
                                              jim@ewlawllc.com
                                              kristi@ewlawllc.com
                                         43
Case 1:20-cv-00460-MLB Document 1 Filed 01/31/20 Page 44 of 44




                                   IZARD, KINDALL & RAABE LLP
                                   Robert A. Izard
                                   Mark P. Kindall
                                   Douglas P. Needham
                                   Oren Faircloth
                                   29 South Main Street, Suite 305
                                   West Hartford, CT 06107
                                   Tel: (860) 493-6292
                                   Fax: (860) 493-6290
                                   Email: rizard@ikrlaw.com
                                   Email: mkindall@ikrlaw.com
                                   Email: dneedham@ikrlaw.com
                                   Email: ofaircloth@ikrlaw.com


                                   BAILEY & GLASSER LLP
                                   Gregory Y. Porter
                                   Mark G. Boyko
                                   Alexandra S. Serber
                                   1054 31st Street, NW, Suite 230
                                   Washington, DC 20007
                                   (202) 463-2101
                                   (202) 463-2103 fax
                                   gporter@baileyglasser.com
                                   mboyko@baileyglasser.com

                                   Counsel for Plaintiffs




                              44
